Title: To James Madison from John Armstrong, 19 November 1813
From: Armstrong, John
To: Madison, James


        
          Dear Sir,
          Albany 19th. Nov. 1813.
        
        You will find in the enclosed letters (1 & 2) the probable termination of the campaign on the St. Laurence.
        What I may have to say in regard to this, I shall reserve untill I have the pleasure of seeing you.
        I shall remain here a day or two longer, in the hope of hearing something directly from Genl W. and of thus being enabled to give some directions adapted to the new circumstances in which he has placed himself. I am Sir, with the highest respect Your faithful & Obed. servant
        
          John Armstrong
        
      